PER CURIAM.
James King, Linda King, and Wendy King appeal the district court’s order dismissing sua sponte their civil complaint pursuant to 28 U.S.C. § 1915(e) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See King v. Law Firm of Goldman & Vetter, No. CA-02-2164-AMD (D.Md. Jan. 13, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED